 


109 HRES 646 IH: Denying the entitlement to the privilege of admission to the Hall of the House to any former Member of the House who is a registered lobbyist.
U.S. House of Representatives
2006-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 646 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2006 
Mr. Jones of North Carolina (for himself, Mr. Jindal, and Mr. Flake) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Denying the entitlement to the privilege of admission to the Hall of the House to any former Member of the House who is a registered lobbyist. 
 
 
1.Prohibiting Access to Hall of the House by Former Members Working as Registered LobbyistsClause 4(a) of rule IV of the Rules of the House of Representatives is amended— 
(1)by striking and at the end of subparagraph (1); 
(2)by striking the period at the end of subparagraph (2) and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(3)the individual is not a lobbyist registered under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) or any successor law or a lobbyist who, as an employee of an organization, is covered by the registration of that organization under that Act or any successor law..  
 
